DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This non-final office action is responsive to Applicant’s submission filed 07/04/2022. Currently, claims 1-29 and 31-35 are pending. Claims 1 and 23 have been amended. Claim 30 has been cancelled. No newly added claim(s). Claims 10-22 have been withdrawn from further consideration. 

Response to Amendment
Applicant’s amendments to claims 1 and 23 are sufficient to overcome the rejection of claims 1-9, 23-29 and 31-35 under 35 U.S.C. §112 (first paragraph) as set forth in the previous action. 

Applicant’s amendments to claims 1 and 23 are sufficient to overcome the rejection of claims 1-9, 23-29 and 31-35 under 35 U.S.C. §112 (second paragraph) as set forth in the previous action. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1 recites in part, 
“and wherein verification compares image descriptors of each scanned item and of the images for the scanned product barcode using Euclidean distance, wherein if the Euclidean distance is less than a pre-set value, then the data processing module determines using the artificial neural network that the image of the scanned product matches the image from the product database and if the Euclidean distance exceeds the pre-set value then the data processing module continues in parallel to compare the image descriptors of the scanned item and of other product images in the product database” 
Upon closer review of Applicant’s disclosure, the specification fails to show support for the recited feature. 
 
Applicant’s filed specification teaches that the verification process comprises comparing a captured image of a scanned product with a stored image of the corresponding product. A data processing module is used to generate and/or update a product image set, teach an artificial neural network, and detect cashier fraud in parallel. See paragraphs 0062-0070, 0078, 0093-0100 and 104. 
Paragraphs 0071 and 0072, teaches that the verification process may further comprise comparing a captured image of a scanned product with stored image descriptors of the scanned product with respect to a pre-set value. If the result of the comparison is below the pre-set value, then result is a match. Otherwise, the captured image of the scanned product is compared with other stored product image descriptors. A cashier fraud is detected if there is no match. 
 Applicant’s specification fails to show support for comparing a captured image of a scanned product with other stored image descriptors of the scanned product in parallel when the result of the comparison exceeds a pre-set value. In other words, there is no support in Applicant’s specification of comparing, in parallel, a captured image of the scanned product with other stored image descriptors of the scanned product. 
Applicant is respectfully requested to particularly point out portions of the specification that shows support for the claimed limitation. 
Appropriate correction is required. 
Claims 2-9 are rejected based on their dependence, directly or indirectly on claim 1. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-29 and 31-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Claim 23 recites the limitation "the cashier fraud" in line 23.  There is insufficient antecedent basis for this limitation in the claim.

Claim 23 recites in part, 
“wherein the product database contains an in parallel constantly updated product database”
The claim fails to recite what process or step is being performed in parallel with the constantly updated product database. 
In addition, claim 23 recites in part, 
“comparing, in parallel, the product images received from the image capture device at the moment of receiving the barcode data signal and at least one product image from the data about each scanned product, and wherein verification compares image” 
The claim fails to describe what process or step is being performed in parallel with the comparison. 
Claims 24-29 and 31-34 are rejected based on their dependence, directly or indirectly, on claim 23. 

Claim 24 recites in part, 
“wherein the POS system is additionally configured for automatic generation or update of the product image selection for artificial neural network learning, and this selection contains sets of product images.” 
Claim 23 is directed to a method claim with one or more recited steps/stages. However, claim 24 describes a POS system and its functionality. In other words, claim 24 is directed to a system limitation, which is directed to a different statutory class. 
Applicant is respectfully requested to particularly point out and distinctly claim the subject matter which the inventor regards as the invention. Appropriate correction is required. 

Claim 25 recites in part, 
“wherein the data processing module selects or updates the product images, teaches an artificial neural network and detects the cashier fraud in parallel selection contains sets of product images.” 
Claim 23 is directed to a method claim with one or more recited steps/stages. However, claim 25 describes a data processing module and its functionalities. In other words, claim 25 is directed to a system limitation, which is directed to a different statutory class. 
Applicant is respectfully requested to particularly point out and distinctly claim the subject matter which the inventor regards as the invention. Appropriate correction is required. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
None of the cited and/or relevant prior art, single or in combination, teaches the limitations: 
“wherein the verification comprises: 
comparing a first product image received from the image capture device at the moment of receiving the barcode data signal with at least one product image received from the database corresponding to the first product corresponding to the barcode data and comparing at least a second product image received from the image capture device at the moment of receiving the barcode data signal with at least one product image received from the database corresponding to the second product corresponding to the barcode data, wherein the artificial neural network is updated in parallel to the first product image being received and compared, and wherein verification compared image descriptors of each scanned item and of the images for the scanned product barcode using Euclidean distance, wherein if the Euclidean distance is less than a pre-set value, then the data processing module determines using the artificial neural network that the image of the scanned product matches the image from the product database and if the Euclidean distance exceeds the pre-set value then the data processing module continues in parallel to compare the image descriptors of the scanned item and of other product images in the product database; and
detect fraud when the verification result is negative, 
wherein data about each product comprises a product price; and 
wherein if the product price of the product is less than a pre-set threshold, then the product is not verified”, as recited in claim 1.  
Claims 23 and 35 recite similar limitations, and therefore are patentable over prior art. 

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUSEGUN GOYEA whose telephone number is (571)270-5402. The examiner can normally be reached M-F: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUSEGUN GOYEA/Primary Examiner, Art Unit 3687